Citation Nr: 1023418	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to compensation under 38 U.S.C.A. §1151 for 
the post-operative residuals of left eye cataract surgery. 

2. Entitlement to a total disability rating based on 
individual unemployment (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1949 to November 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 on the issue 
of issue of entitlement to TDIU and a decision of June 2006 
on the issue of entitlement to benefits under 38 U.S.C.A. 
§1151 for the post-operative residuals of left eye cataract 
surgery both by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  Subsequently, it 
has been transferred to the Cleveland, Ohio, RO.  

The Board notes that the Veteran previously requested a 
hearing before the Board at the Huntington, West Virginia, 
RO.  In February 2008, the Board remanded this matter 
instructing the RO to schedule a hearing for the Veteran at 
the Huntington RO.  However, the Veteran withdrew his request 
for a hearing in October 2009.

In addition, the issue of entitlement for benefits under the 
provisions of 38 U.S.C.A. §1151 for post-operative residuals 
of the left eye cataract surgery was also remanded for an 
issuance of a statement of the case (SOC).  The Veteran was 
provided with a SOC as directed and the Veteran subsequently 
perfected his appeal.  As such, the Board finds that all 
requested development has been completed, and no further 
action is therefore required to ensure compliance with the 
remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In July 2005, the Veteran underwent cataract surgery for 
his left eye at a VA medical facility.
  
2.  Complications were associated with the surgery and may 
have resulted in worsened vision in the Veteran's left eye.

3.  To the extent the Veteran has an additional eye 
disability that was caused by his cataract surgery at VA, the 
additional disability is not shown to be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault in connection with 
medical treatment rendered by VA.

4.  The Veteran was informed of his treatment plan and the 
possible risks and benefits associated with his July 2005 
cataract surgery of the left eye, and he provided informed 
consent.  

5.  To the extent the Veteran has an additional eye 
disability that was caused by his cataract surgery at VA; the 
additional disability is a reasonably foreseeable result of 
such a surgical procedure.


CONCLUSION OF LAW

Criteria for award of compensation under the provisions of 38 
U.S.C.A. § 1151 for post-operative residuals of left eye 
cataract surgery as a result of VA medical treatment have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In November 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits.  In this 
regard, VA treatment records have been obtained, including 
the surgical records.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

While the Veteran was not provided with a VA examination in 
this case, there is no medical suggestion that any additional 
disability as a result of the Veteran's cataract surgery was 
either the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or was not a reasonably foreseeable result of the 
surgery.  As such, no duty to provide a VA examination was 
triggered.  Consequently, the Board finds that the claim is 
ready for adjudication.   

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Veteran is currently seeking compensation under 
38 U.S.C.A. § 1151 for an additional disability as a result 
of a VA surgical procedure in July 2005.  Specifically, the 
Veteran asserts that the vision in his left eye was worse 
following the surgical procedure than it was prior to 
cataract surgery.  The Veteran argues that the vision in his 
left eye is currently 20/70, nearly blind, and he has stated 
there has been little improvement, if any, since the surgery.  
See Veteran's claim, received September 2005. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the Veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

In May 2005, the Veteran presented for treatment at VA, 
complaining about decreasing visual acuity in his left eye 
that was not improved by glasses.  The Veteran was diagnosed 
with a visually significant cataract in his left eye, and a 
cataract extraction was recommended by the ophthalmologist 
and agreed to by the Veteran.

The Veteran underwent cataract surgery of his left eye at VA 
medical facility in July 2005, and it was noted in the 
operation report that the surgery was complicated by a 
posterior capsule rupture that necessitated a sulcus lens 
placement and anterior vitrectomy.  No other complications 
were noted.

Several days later, the Veteran's vision remained at 20/400 
in his left eye, and it was noted that the Veteran had 
significant corneal edema in his left eye that was suspected 
to be holding up his vision.  

One month after the operation, in August 2005, the Veteran 
was seen and it was noted that the vision in his left eye 
remained blurred with no clearing noticed since his past 
examination several weeks earlier.  The Veteran's visual 
acuity had improved to 20/100 in his left eye and the edema 
was noted to be improving.

In September 2005, the Veteran's visual acuity was 20/70 in 
his left eye.  The Veteran reported being very unhappy with 
the vision in his left eye since the surgery.  He stated that 
his vision was blurry and somewhat distorted in his left eye 
but stable since the surgery.  It was noted that the Veteran 
had pseudophakia in his left eye since the surgery, with the 
post-op complications of persistent corneal edema and 
interoperative complications requiring sulcus IOL and 
anterior vitrectomy.  This increased the Veteran's 
photophobia. 

The Veteran has reported complaints of decreased visual 
acuity since his surgery, and there is some indication of 
corneal edema, but it is unclear whether there is actually an 
additional disability as a result of the VA procedure.  
However, because the evidence below does not show that the 
criteria for compensation under 38 U.S.C.A. § 1151 have been 
met, the Board does not have to conclusively determine 
whether an additional disability has occurred.

Assuming that an additional disability is present subsequent 
to the VA surgical procedure, the issue then becomes whether 
the VA procedure actually caused the additional disability.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

In this case, a complication was noted during the procedure, 
namely, a posterior capsule rupture, necessitating sulcus 
lens placement and anterior vitrectomy, and shortly following 
the procedure, significant corneal edema was reported.  
Additionally, in October 2005, the Veteran stated he was 
unhappy with the vision in his left eye since the surgery, 
stating that his left eye vision was "blurry and somewhat 
distorted but this has been stable since the surgery... [also 
reported] increased light sensitivity [in the left eye] since 
the cataract surgery."  As such, to the extent that blurred 
vision, corneal edema, the posterior capsule rupture, or the 
increased light sensitivity constitutes an additional 
disability, such a condition is considered to have been 
caused by the VA surgical procedure.

However, causation alone is not sufficient to warrant 
compensation under 38 U.S.C.A. § 1151.  Rather, the evidence 
must show either that the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or that it was an event 
that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion. The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, although the Veteran may have an additional 
disability as a result of the VA surgical procedure, no 
medical opinion has even suggested that the VA physicians 
acted outside the standard of care.  As stated above, the VA 
treatment records from July 2005 to June 2006 document the 
Veteran's complaints of worsening vision of the left eye and 
describe the progress of the Veteran's left eye following his 
cataract surgery.  However, the evidence of record does not 
indicate or suggest that the complications from the Veteran's 
surgery resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or any other fault on the 
part of the VA.  

The Board is sympathetic to the Veteran's frustration that 
the cataract surgery did not entirely correct his visual 
problems.  However, based on a review of the medical evidence 
of record, the Board finds that VA exercised the degree of 
care that would be expected of a reasonable health care 
provider in providing the surgical and follow-up treatment to 
the Veteran for his eye disability.

While a complication did arise during the surgery, no medical 
opinion has suggested that carelessness, negligence, lack of 
proper skill, error in judgment, caused the complication; and 
furthermore, it appears that the complication was addressed 
quickly and competently.

Additionally, the evidence of record shows that the Veteran 
consented to the surgery.  On the day of surgery, the 
attending physician noted the following in the operative 
report:  

I discussed with [the Veteran] in laymen's 
terms the possible risks and complications 
of surgery to include but not be limited 
to the chance of loss of vision, total 
blindness, or even loss of the eye due to 
endophthalmitis or choroidal hemorrhage.  
I also explained the risks of retinal 
detachment, retinal tear, cystoids macular 
edema, dislocation of the intraocular 
lens, distortion of the pupil, corneal 
decompensation requiring corneal 
transplantation, glaucoma, possible need 
for additional surgical procedures, and 
even death.  The [Veteran] understood all 
these.  All questions were answered.  No 
guarantee of a successful outcome was 
giving to the [Veteran].  The [Veteran] 
gave informed consent and requested to 
proceed with the surgery.  See VA eye 
operative report, dated July 19, 2005. 

The Veteran was informed of the treatment and procedures for 
his left eye.  He was also informed of the indications, 
risks, benefits, alternative treatments and likelihood of 
success.  Specifically, the Veteran was notified of the 
possibility of loss of vision and no guarantee of a 
successful outcome.  Therefore, the Board finds that the VA 
did not act without the Veteran's consent.  

Additionally, given the potential complications described in 
obtaining the Veteran's informed consent, it is clear that 
the additional disability claimed by the Veteran would fall 
squarely within the reasonable foreseeable risks of the 
surgery.

The Board acknowledges the Veteran's contention that he 
currently suffers residuals of the cataract surgery as a 
result of negligent VA treatment; and it is noted that the 
Veteran is considered competent to describe symptoms he 
experiences such as diminished vision.  However, as a 
layperson, the Veteran is not medically qualified to provide 
a medical conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  Therefore, his testimony is 
insufficient to show carelessness, negligence, lack of proper 
skill, error in judgment, or any other fault on the part of 
the VA.

In sum, the Board finds that compensation under § 1151 is not 
warranted because a preponderance of the evidence 
demonstrates that any additional disability suffered was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault attributable 
on the part of VA; and no additional disability was not 
reasonably foreseeable.   Since a preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Compensation under 38 U.S.C.A. §1151 for the post-operative 
residuals of left eye cataract surgery is denied. 


REMAND

The Veteran contends that he is unable to work due to his 
various service-connected disabilities.  He is currently 
service-connected for cold injury to the left and right foot 
each rated as 30 percent disabling, and peripheral neuropathy 
for the left and right foot each rated as 10 percent 
disabling.  The Veteran also has a number of non-service 
connected disabilities.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations provide that if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability for the above purposes of one 
60 percent disability or one 40 percent disability.  38 
C.F.R. § 4.16(a).

A TDIU rating may also be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In this case, the Veteran underwent a VA examination in 
October 2001 at which he reported retiring seven year earlier 
due to his nerves and due to the fact that he was old enough; 
he also added that it had become difficult to stay on his 
feet.  The examiner reported the Veteran had full range of 
motion in his feet and ankles; but no opinion was provided as 
to the Veteran's employability.  

In February 2003, the Veteran submitted a note from a VA 
physician who stated he was "not able to work because of 
feet and age" but provided no explanation or rationale to 
support his conclusion.

Nevertheless, where medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the
Board finds that the record does not contain a medical 
opinion with sufficient rationale and therefore, this matter 
must be remanded for a VA examination, in which the examiner 
is requested to determine the impact of the Veteran's 
service-connected disabilities on his employability.

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain VA treatment records from July 
2006 to the present.

2.  Then schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the Veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(peripheral neuropathy of both feet, and 
residuals of a cold injury to both feet).  
Any opinion should be supported by a 
rationale, and the examiner should 
specifically address the impact, if any, 
of the Veteran's numerous non-service 
connected disabilities on his employment.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


